OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. HUTCHISON,
CON LA CUAL ESTÁ CONFORME EL JUEZ PRESIDENTE SR. DEL TORO.
Los hechos han sido expuestos en las opiniones que an-teceden, emitidas por los Jueces Asociados Sres. Wolf y Al-drcy. Bastará agregar que la corte inferior, al ordenar la venta de la propiedad con sujeción a la reclamación del ho-gar1 seguro, y al desestimar la moción para eliminar la con-testación y contrademanda, pasó por alto deliberadamente la forma y sólo tomó en consideración la substancia de la alegación últimamente mencionada.
La Ley Hipotecaria y el Reglamento para su ejecución no autorizan o prevén la venta de propiedad alguna que no esté incluida en la hipoteca, salvo dentro de ciertas circuns-tancias excepcionales, a opción del deudor hipotecario o en beneficio y conveniencia suya, caso en el cual él está prote-gido por el consiguiente derecho de participar en el produ-cido de la venta. El artículo 175 del Reglamento. sólo se infiere a y prohíbe la suspensión o entorpecimiento del pro-cedimiento sumario. No deja de haber casos en que, no obs-tante e independientemente de las distintas materias y de-*251fensas enumeradas en el artículo íntimamente mencionado, un deudor hipotecario, aún dentro de los estrechos límites de los procedimientos sumarios, y perfectamente dentro del espíritu, si no dentro de la letra de la ley y sus reglamentos, pueda exigir que se excluya cierta propiedad de la venta en perspectiva o de lo contrario, que se venda separadamente y se le entregue el producido de la misma. Hernández Mena v. Lecumberri, 36 D.P.R. 395, y jurisprudencia citada.
Hace más de veinte años que esta corte, en el caso de Giménez v. Brenes, 10 D.P.R. 128, dijo:
* “. . . llegamos hoy a la conclusión de que el procedimiento especial para el cobro de créditos garantidos con hipoteca está toda-vía vigente en su parte inicial o sea hasta el requerimiento inclusive al deudor para el pago de la deuda y derogado en la parte que po-dría llamarse ‘vía de apremio/ es decir; en lo que se refiere a la venta de la propiedad gravada con la hipoteca, venta que debe su-jetarse en un todo a lo dispuesto en la repetida ley aprobada en 9 de marzo de 1905 que al modo de satisfacer las sentencias se re-fere.”
La orden de la corte inferior, por lo tanto, no interrum-pió, entorpeció o suspendió parte alguna del procedimiento sumario prescrito por la Ley Hipotecaria y su Eeglamento. Pero aún en el “juicio declarativo” a que se relega el de-mandado por el artícul* 175 del Eeglamento, él tendría de-recho a hacer que el producido de la venta se retenga bajo la custodia de la corte, ínterin se determinen sus derechos en tales pleitos por separado. Dentro de las circunstancias, nos es difícil comprender por qué razón la reclamación del hogar seguro, que sólo afecta la cuestión de la venta o la disposición o distribución del producido, no pueda ser de-terminada bien por virtud de una moción o de una contra-demanda y dirimida tanto en el procedimiento ejecutivo como en una acción independiente. No sólo tendería esta práctica a evitar multiplicidad de acciones, sino que, si se resuelve la cuestión así levantada, haría que los compradores en pers-pectiva pudieran averiguar qué parte, si alguna, de la pro-*252piedad hipotecada, había sido excluida, en vez de desalentar las ofertas de los postores debido a- informes vagos sobre una reclamación pendiente de dirimirse por medio de una acción independiente. En el presente caso, sin embargo, la situación se simplifica por el hecho de que no está envuelta cuestión alguna de designación, mensura o segregación del hogar seguro, y el abogado de los contrademandantes ad-mite que dentro de las circunstancias, debe modificarse la orden de la corte de distrito en el sentido de decretar la retención de quinientos dólares del producido de la venta, hasta tanto se resuelva la cuestión sobre el derecho de log demandados en el procedimiento ejecutivo a recibir esta can-tidad, según las disposiciones de la sección 4 de la Ley del Hogar Seguro (homestead). En realidad, no puede soste-nerse que la orden, al ser así enmendada, retardaría o inte-rrumpiría en forma alguna la tramitación del procedimiento sumario, aún en lo referente a la venta y a la distribución del producido.
La orden decretando la venta de la propiedad hipotecada debió haberse modificado en ese sentido, y, así modificada, confirmarse junto con la resolución sobre la moción para eli-minar la contrademanda.
El que suscribe está autorizado para decir que el Juez Presidente Sr. del Toro está conforme con esta opinión.